PRATT, District Judge.
Would the proceedings set forth in the memorandum have protected Fitzgerald against a bona fide creditor under our state law? is the only question in the case.
Mrs. Welch might have bought the property herself, and have given him a conditional bill of sale, in which case she would have been protected; but unfortunately she did not take that course. She loaned him the money to buy the fixtures. After he bought them, they were his fixtures, and he still owed her the money which she loaned him to buy them with. His transfer of them to her by the written assignment of September 20th, and attempt to place her in possession, is a mere fiction, and does not do what the parties sought to do, and *764their good faith and honest intention does not help them out in the least.
Sections 4864 and 4865 of the Connecticut Statutes, of 1902 have not changed the law in regard to retention of possession by the vendor. This has been twice decided by our highest court. Property sold by the bankrupt, but retained! in his possession, is subject to be taken by bona fide creditors as his property, and the good faith of the parties makes no difference.
The decision of the referee, which is explained in his memorandum, is affirmed.